                         Case 3:17-cv-00340-MMD-CLB Document 181 Filed 12/10/20 Page 1 of 2



                     1   CLAYTON P. BRUST, ESQ. – NSB #5234
                         cbrust@rssblaw.com
                     2   THERESE M. SHANKS, ESQ. – NSB #12890
                         tshanks@rssblaw.com
                     3   Robison, Sharp, Sullivan & Brust
                         A Professional Corporation
                     4   71 Washington Street
                     5   Reno, Nevada 89503
                         Telephone: (775) 329-3151
                     6   Facsimile: (775) 329-7941

                     7   Attorneys for Plaintiff

                     8
                     9                              UNITED STATES DISTRICT COURT

                    10                                     DISTRICT OF NEVADA

                    11
                    12   ATHERTON RESOURCES, LLC., a                 CASE NO: 3:17-cv-00340-MMD-CLB
                         Nevada Limited Liability Company,
                    13
                                       Plaintiff,
                    14
                         vs.
                    15
                         ANSON RESOURCES, LTD, BRUCE
                    16   RICHARDSON, an individual., and
                         DOES I-X inclusive,
                    17
                                     Defendants.
                    18   ______________________________/
                    19
                               STIPULATION; ORDER EXTENDING DEADLINE FOR NOTICE OF APPEAL
                    20
                                The parties, through their undersigned counsel, hereby stipulate and request an
                    21
                         order extending the final day to file and serve a Notice of Appeal Pursuant to Fed R. App.
                    22
                         P. 4 by 60 days. Accordingly, the last day for the parties to file and serve a Notice of
                    23
                         Appeal shall be March 1, 2021. The parties are currently attempting to negotiate a
                    24
                         settlement of this matter and require additional time to do so. Filing a notice of
                    25
                         …
                    26
                         …
                    27
                         …
                    28
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151
                         Case 3:17-cv-00340-MMD-CLB Document 181 Filed 12/10/20 Page 2 of 2



                     1   appeal will interfere with such settlement efforts. This request is not for the purpose of
                     2   delay, but to facilitate settlement.
                     3   Dated this 10th day of December, 2020.            Dated this 10th day of December, 2020.
                     4
                     5      /s/Clayton P. Brust                              /s/Brian McMahon
                         Clayton P. Brust, Esq.                            Brian McMahon, Esq.
                     6   Robison, Belaustegui, Sharp & Low                 McMahon Law Offices, Ltd.
                         71 Washington Street                              3715 Lakeside Drive, Ste. A
                     7   Reno, NV 89503                                    Reno, NV 89509
                     8   Attorney for Plaintiff                            Attorneys for Defendant

                     9
                    10
                    11
                    12
                    13
                                                                   ORDER
                    14
                    15          IT IS SO ORDERED.

                    16          Dated this 10th        December
                                           ___ day of ______________, 2020.
                    17
                    18                                             _____________________________
                                                                   United States District Judge
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503                                                         2
(775) 329-3151
